DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2022.

Claim Objections

Claims 14 and 32 are objected to because of the following informalities:  claim 14 line 3 includes the number “14” which seems inappropriately placed, likewise claim 32 line 1 includes the number “32” which seems inappropriately placed.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-9, 14-15, 21-23, 25, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires “a growth medium and a vegetation”, it is unclear if this is the same growth medium and vegetation claimed in claim 1 or a new growth medium and vegetation.
Claim 6 recites the limitation "each pole" in 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the claim is interpreted as depending from claim 5.
 Claim 21 recites the limitation "the fluid inlet" in line 1 and “the fluid outlet” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the inner surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the inner surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the air inlet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the cross bars" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, 16, 18, 20-21, 24, 26 and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvinen et. al (US 2014/0318011 A1).
With respect to claim 1 Jarvinen discloses that a moveable ventilation system comprising
a supporting frame [reference character 11] having at least one plenum [reference character 35],
at least one biofilter module [reference character 16] mounted on the plenum;
an impeller [reference character 15] in the plenum for driving air through the biofilter module from an air inlet to an air outlet via a growth medium and a vegetation,
 wherein the air inlet [reference character 17] has one or more apertures directing air to flow across the biofilter module.
With respect to claim 2 Jarvinen discloses that the biofilter module comprises a main body [the body of 16 in Fig. 5] adapted to house a growth medium [reference character 13] and a vegetation [reference character 12] on the growth medium, such that the vegetation is adapted to pass through the air outlet [see Fig. 1].
With respect to claim 3 Jarvinen discloses that the biofilter module is oriented in an upstanding direction such that the vegetation on the biofilter module is directed outwardly [see Fig. 1].
With respect to claim 10 Jarvinen implicitly discloses that the supporting frame further comprises electrical circuit for powering the impeller. Note that the electric fans taught Jarvinen would naturally require a circuit which would, at least partially, be contained in the frame.
With respect to claim 11 Jarvinen discloses an automatic irrigation system mounting on top of the supporting frame [see pump “P”, reservoir 27, and pipe 24].
With respect to claim 12 Jarvinen discloses the plenum comprises an open grill means [note the grills covering the fans in Fig. 1] to enable air to be drawing though the biofilter module by the impeller.
With respect o claim 16 Jarvinen discloses that the biofilter module is made from plastic [paragraph 0044]. Jarvinen does not explicitly disclose that the plastic is thermoformed, vacuum formed, or injection moulded. However, thermoformed, vacuum formed, or injection moulded are interpreted to be product-by-process limitations where "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [see MPEP §2113.I]. 
	With respect to claim 18 Jarvinen discloses that the biofilter module has a regular shaped profile, such as a rectangular shape, square shape, triangular shape, or circular shape [see Fig. 4, the biofilter module has a circular cross section].
	With respect to claim 20 Jarvinen discloses that the biofilter module comprises a fluid inlet [reference character 43 and the slot shown in annotated Fig. 4, below] at a top surface of an upstanding biofilter module and a fluid outlet [reference character 20.1] at a bottom surface of an upstanding biofilter module, such that liquid or fluid fertilizer are fed to the fluid inlet, passes through the growth medium, and drains out from the fluid outlet [paragraph 0052].
                                       
    PNG
    media_image1.png
    598
    553
    media_image1.png
    Greyscale

	With respect to claim 21 Jarvinen discloses that the fluid inlet comprises a plurality of slots [see annotated Fig. above] located at the top surface of an upstanding biofilter module, and the fluid outlet comprises a plurality of slots [reference characters 20.1 and 20.2] located at the bottom surface of the upstanding biofilter module.
	With respect to claim 23 Jarvinen discloses that the inner surface of the biofilter module comprises a plurality of fingers [reference character 44].
	With respect to claim 24 Jarvinen discloses that the biofilter module comprises a base and a cover defining a cavity for retaining the growth medium [see annotated Fig. below].

                            
    PNG
    media_image2.png
    389
    524
    media_image2.png
    Greyscale


	With respect to claim 26 Jarvinen discloses that the base comprises a connecting means [see annotated Fig. below and paragraph 0045] for mounting the biofilter module to the plenum.

                                                 
    PNG
    media_image3.png
    468
    517
    media_image3.png
    Greyscale

	With respect to claim 31 Jarvinen discloses that the cover is adapted to removably connected to the base with removeable connectors comprising insertion clips [reference character 44].
	With respect to claim 32 Jarvinen discloses that the cover comprises a rim [reference character 33] for measuring an amount of material placed into the cavity of the biofilter module. 
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen et. al (US 2014/0318011 A1) in view of Agari et. al (US 2017/0311560 A1).
With respect to claim 5 Jarvinen does not disclose that the supporting frame comprises at least two poles.
Agari discloses a hydroponic system that includes a frame formed from at least two poles [reference character 26] between which individual culture panels [reference character 21] are situated. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Jarvinen by expanding the frame to include at least two poles between which each individual culture panel will be situated, as taught by Agari, in order to allow for the growth of a wide variety of plants and allow for a greater degree of air purification.
With respect to claim 6 the combination of Jarvinen and Agari does not explicitly disclose that each pole will be spaced apart from one another with a distance of less than 1.8m. However, the spacing between the poles is interpreted to be a result effective variable that would be optimized in order to achieve a desired result. In this case the spacing between the poles would be optimized to fit the desired size of the panels. Therefore, it would have been obvious to one of ordinary skill in the art the time of the filing date of the invention to space the poles at less than 1.8m since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
With respect to claim 9 Jarvinen discloses that the supporting frame further comprises a receiving trough [reference character 27] for receiving excess drainage.
With respect to claim 15 the combination of Jarvinen and Agari disclose the poles comprise a sliding means [a channel] adapted to allow plenums to slidable mounted on the supporting frame [see Fig. 6 of Agari].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Jarvinen by expanding the frame to include at least two poles between which each individual culture panel will be situated, as taught by Agari, in order to allow for the growth of a wide variety of plants and allow for a greater degree of air purification.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen et. al (US 2014/0318011 A1) in view of Darlington (US 2003/0224507 A1).
With respect to claim 17 Jarvinen discloses a liquid fertilizer [paragraph 0049].
Jarvinen does not disclose that the growth medium comprises mainly coconut fiber. 
Darlington discloses a hydroponic growth medium which is mainly coconut fiber [paragraph 0030] which is chosen because it is “…air-permeable…fibrous or porous, to the extent that the roots of plants can become physically interwoven with or into the fibres or pores, whereby the matrix panel provides mechanical or physical support for the plants” [paragraph 0030].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to form the growth medium so that it is mostly coconut fiber, as taught by Darlington, because the coconut fiber is “…air-permeable…fibrous or porous, to the extent that the roots of plants can become physically interwoven with or into the fibres or pores, whereby the matrix panel provides mechanical or physical support for the plants” [paragraph 0030 of Darlington].

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen et. al (US 2014/0318011 A1).
With respect to claim 19 Jarvinen does not disclose the vegetation comprises one or more of: Neomarica species, Philodendron species, Peperomia species, Nephrolepis species, Epipremnum aureum, Schefflera species, Chlorophytum comosum and Spathiphyllum species. However, the selection of vegetation species is interpreted to be a result effective variable that would be optimized in order to achieve a desired result. In this case the species would be chosen based on the local climate and conditions and amount of available light such that the chosen species will successfully grow in the prevailing conditions.
Therefore, it would have been obvious to one of ordinary skill in the art the time of the filing date of the invention to choose one of the claimed vegetation species since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).

Allowable Subject Matter

Claims 4, 13, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762